 

Exhibit 10.21

 

ENERGOUS CORPORATION
2013 EQUITY INCENTIVE PLAN
Restricted Stock Unit Award Agreement

 

GRANTED TO   GRANT DATE   NUMBER OF 
RESTRICTED 
STOCK UNITS          



[●]

 



[●]

 



[●]

 

This Restricted Stock Unit Award Agreement (the “Agreement”) is made between
Energous Corporation, a Delaware corporation (the “Company”), and you, a Service
Provider to the Company (“Grantee”).

 

The Company sponsors the 2013 Equity Incentive Plan (the “Plan”). A Prospectus
describing the Plan has been delivered to you. The Plan itself is available upon
request, and its terms and provisions are incorporated herein by reference. When
used herein, the terms which are defined in the Plan shall have the meanings
given to them in the Plan, as modified herein (if applicable).

 

The Restricted Stock Units covered by this Agreement are subject to the
following terms and provisions:

 

1.Subject to the terms and conditions of the Plan and this Agreement, the
Company awards to you the number of Restricted Stock Units shown above. Each
Restricted Stock Unit shall have a value equal to the Fair Market Value of one
(1) share of Stock (a “Share”).

 

2.The award of the Restricted Stock Units is subject to the terms and conditions
of the Plan and this Agreement. You acknowledge having read the Prospectus and
agree to be bound by all the terms and conditions of the Plan.

 

3.The Restricted Stock Units covered by this Award shall become earned by, and
payable to, you in the amounts and on the dates shown on the attached Exhibit A.

 

4.You shall have no voting, dividend, dividend equivalent or other rights as a
stockholder with respect to the Restricted Stock Units unless and until the
Restricted Stock Units have vested and Shares have been issued and delivered
pursuant to this Agreement.

 

5.You agree that you shall comply with (or provide adequate assurance as to
future compliance with) all applicable securities laws and income tax laws as
determined by the Company as a condition precedent to the delivery of any Shares
pursuant to this Agreement. In addition, you agree that, upon request, you will
furnish a letter agreement providing that (i) you will not distribute or resell
any of said Shares in violation of the Securities Act of 1933, as amended, (ii)
you will indemnify and hold the Company harmless against all liability for any
such violation and (iii) you will accept all liability for any such violation.

 

1

 

  

6.You may designate a beneficiary to receive payment in connection with the
Restricted Stock Units awarded hereunder in the event of your death while in
service with the Company in accordance with the Company’s beneficiary
designation procedures, as in effect from time to time. If you do not designate
a beneficiary or if your designated beneficiary does not survive you, then your
beneficiary will be your estate.

 

7.The existence of this Award shall not affect in any way the right or power of
the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or prior preference stocks ahead of or
convertible into, or otherwise affecting the Common Stock or the rights thereof,
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

8.The Company may, in its sole discretion, decide to deliver any documents
related to this or future Awards that may be granted under the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, agree to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company. Any notice which either party hereto may be
required or permitted to give to the other shall be in writing and may be
delivered personally, by interoffice mail, by fax, by electronic mail or other
electronic means, or via a postal service, postage prepaid, to such electronic
mail or postal address and directed to such person the Company may notify you of
from time to time; and to you at your electronic mail or postal address as shown
on the records of the Company from time to time, or at such other electronic
mail or postal address as you, by notice to the Company, may designate in
writing from time to time.

 

9.Regardless of any action the Company takes with respect to any or all income
tax, payroll tax or other tax-related withholding (Tax-Related Items), you
acknowledge that the ultimate liability for all Tax-Related Items owed by you is
and remains your responsibility and that the Company (i) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the grant of Restricted Stock Units, including
the grant and vesting of the Restricted Stock Units the subsequent sale of
Shares acquired upon the vesting of the Restricted Stock Units and the receipt
of any dividends; and (ii) does not commit to structure the terms of the grant
or any aspect of the Restricted Stock Units to reduce or eliminate your
liability for Tax-Related Items. In the event the Company determines that it
must withhold any Tax-Related Items as a result of your participation in the
Plan, you agree as a condition of the grant of the Restricted Stock Units to
make arrangements satisfactory to the Company to enable it to satisfy all
withholding requirements, including, but not limited to, withholding any
applicable Tax-Related Items from the pay-out of the Restricted Stock Units. In
addition, you authorize the Company to fulfill its withholding obligations by
all legal means, including, but not limited to: withholding Tax-Related Items
from your other cash compensation the Company pays to you; withholding
Tax-Related Items from the cash proceeds, if any, received upon sale of any
Shares received in payment for your Restricted Stock Units; and at the time of
payment, withholding Shares sufficient to meet minimum withholding obligations
for Tax-Related Items. The Company may refuse to issue and deliver Shares in
payment of any earned Restricted Stock Units if you fail to comply with any
withholding obligation.

  

10.In the event any provision of this Agreement shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of the Agreement, and the Agreement shall be construed and enforced as if
the illegal or invalid provision had not been included. This Agreement together
with any applicable provisions of any employment agreement constitute the final
understanding between you and the Company regarding the Restricted Stock Units;
provided, in the event of any conflict between the terms of an employment
agreement and this Agreement, the terms of the employment agreement govern. Any
prior agreements, commitments or negotiations concerning the Restricted Stock
Units are superseded.

 

2

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and you have hereunto set your hand, all as of the day
and year first above written.

 

    ENERGOUS CORPORATION             By:   [●]   Name:       Title:  

  

 

 

 

Exhibit A

 

Energous Corporation
2013 Equity Incentive Plan

 

Vesting and Payment of Restricted Stock Units

 

(a)Vesting Schedule. Subject to the provisions of paragraph (b), the Restricted
Stock Units shall become earned and vested in the following installments, if you
remain a Service Provider through each of the vesting dates as follows:

 

Vesting Date   Number of Restricted Stock Units
That Become Earned and Vested       [●]   [●]       [●]   [●]       [●]   [●]  
    [●]   [●]

 

(b)Impact of Separation from Service. If you have a Separation from Service
prior to any of the above vesting date(s) for any reason (including your death
or disability), then any Restricted Stock Units that had not yet become earned
and vested under paragraph (a) above shall be immediately canceled and forfeited
as of the date of such Separation from Service.

 

(c)Timing and Form of Payment. Any Restricted Stock Unit that becomes earned and
vested in accordance with paragraph (a) shall be paid to Grantee as soon as
practicable upon vesting; provided, however, any Restricted Stock Unit that
becomes earned and vested on [●] in accordance with paragraph (a) shall be
payable on [●]. Payment shall be made in the form of one Share for each
Restricted Stock Unit that is payable.

 

(d)Section 409A. This Award is intended to comply with the requirements of
Section 409A of the Code, to the extent applicable. Notwithstanding any
provision of the Plan or this Agreement to the contrary, the Award shall be
interpreted, operated and administered consistent with this intent.

 



A-1



 